      Case: 1:20-cv-02900 Document #: 1 Filed: 05/14/20 Page 1 of 3 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AMIR K. MAJOR,                                               )       Docket Number: 20 cv 2900
     Plaintiff,                                              )
                                                             )
       v.                                                    )
                                                             )
CONVERGENT OUTSOURCING, INC.,                                )
    Defendant.                                               )

                                          COMPLAINT

       Plaintiff Amir Major, by his counsel, Paúl Camarena, respectfully complains as follows:

                                           Introduction.

1)     In 1978, the United States Congress found “abundant evidence of the use of abusive,

deceptive, and unfair debt collection practices by many debt collectors” which “contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy.” 15 U.S.C § 1692(a). Thus, Congress enacted The Fair Debt Collection

Practices Act “to eliminate abusive debt collection practices by debt collectors, to insure that

those debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged, and to promote consistent State action to protect consumers against

debt collection abuses.” 15 U.S.C § 1692(e). Defendant Convergent Outsourcing, Inc., on its

website, claims that “all of [its] representatives are thoroughly trained on customer service and

Fair Debt Collection Practices Act compliance,” but, in fact, Defendant Convergent uses unfair

debt collection practices and, hence, violates the Fair Debt Collection Practices Act.

                                     Jurisdiction and Venue.

2)     Pursuant to 28 U.S.C. § 1331, United States District Courts have jurisdiction of this civil

action because the action arises under the laws of the United States. Pursuant to 28 U.S.C.
       Case: 1:20-cv-02900 Document #: 1 Filed: 05/14/20 Page 2 of 3 PageID #:2




§ 1391(b)(2), the Northern District of Illinois, Eastern Division, is the proper venue because a

substantial part of the events and omissions giving rise to this action occurred in the Northern

District of Illinois, Eastern Division.

                                             Parties.

3)     Amir Major is an individual residing in the State of Illinois and is a “consumer” as that

term is defined by 15 U.S.C. § 1692a(3).

4)     Defendant Convergent Outsourcing is a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6). Defendant Convergent Outsourcing is a Corporation incorporated in the

State of Washington and authorized to transact business in the State of Illinois. According to

Defendant’s website, “[a]s Convergent Outsourcing, Inc., [it] operate[s] as a third party debt

collector,” and, “[i]n business since 1950, Convergent is one of America’s leading collections

agencies.”

                                              Facts.

5)     Like millions of other Americans today, after Amir Major incurred significant consumer

debts, he struggled to service all of his debts, and he eventually became delinquent with respect

to some consumer debts.

6)     Defendant National Convergent eventually began handling some of this consumer debt as

the debt collection agency. Defendant Convergent, as the debt collection agency, has placed

numerous telephone calls to Mr. Major, and even though Mr. Major personally asked Defendant

Convergent to cease calling him, Defendant Convergent continued to place telephone calls to

him. Even after Mr. Major’s attorney asked Defendant Convergent’s attorney, Joseph Partain, to

cease calling Mr. Major, Defendant Convergent continued to call Mr. Major. Defendant

Convergent has placed telephone calls to Mr. Major and, when Mr. Major or his voice mail
       Case: 1:20-cv-02900 Document #: 1 Filed: 05/14/20 Page 3 of 3 PageID #:3




answered (within the Eastern Division), Defendant Convergent has disconnected those telephone

calls without identifying the caller’s identity.

                                          Cause of Action.

7)     The Fair Debt Collection Practices Act, in 15 U.S.C. § 1692d, provides that a “debt

collector may not engage in any conduct the natural consequence of which is to harass, oppress,

or abuse any person in connection with the collection of a debt.” Subsection 1692d(5)

specifically prohibits “engaging any person in telephone conversation repeatedly or continuously

with intent to annoy, abuse, or harass.” Subsection 1692d(6) also specifically prohibits “the

placement of telephone calls without meaningful disclosure of the caller’s identity.”

8)     Defendant Convergent’s continuing telephone calls (even after Mr. Major and his attorney

lawfully asked Defendant to stop) and Defendant Convergent’s disconnecting of telephone calls,

without identifying the caller’s identity, are all direct violations of The Fair Debt Collection

Practices Act, as stated in 15 U.S.C. §§ 1692d(5) & (6).

                                          Prayer for Relief.

       WHEREFORE, Amir K. Major prays that this Court will enter judgment in his favor and

against Defendant Convergent Outsourcing, Inc. for his damages, including statutory damages,

and the costs of this action, together with reasonable attorney’s fees, pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692k.

        Respectfully submitted,
        Plaintiff Amir Major’s Counsel
        North & Sedgwick, L.L.C.
by:     /s/ Paúl Camarena                    .




        Paúl Camarena, Esq.
        500 So. Clinton, No. 132
        Chicago, IL 60607
        paulcamarena@paulcamarena.com
        (312) 493-7494
